Matter of Ashantewa W.L. (Doris L.) (2017 NY Slip Op 00975)





Matter of Ashantewa W.L. (Doris L.)


2017 NY Slip Op 00975


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
BETSY BARROS, JJ.


2015-05818
 (Docket No. N-1971-13)

[*1]In the Matter of Ashantewa W. L. (Anonymous). Westchester County Department of Social Services, respondent; Doris L. (Anonymous), appellant.


Christina T. Hall, Harrison, NY, for appellant.
Robert F. Meehan, County Attorney, White Plains, NY (James Castro-Blanco and Eileen Campbell O'Brien of counsel), for respondent.
Robin D. Carton, White Plains, NY, attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of fact-finding of the Family Court, Westchester County (Kathie E. Davidson, J.), entered April 7, 2015. The order, after a fact-finding hearing, found that the mother neglected the subject child.
ORDERED that the order of fact-finding is affirmed, without costs or disbursements.
To establish neglect of a child, the petitioner must demonstrate, by a preponderance of the evidence (see Family Ct Act § 1046[b][i]), that the child's physical, mental, or emotional condition has been impaired or is in imminent danger of becoming impaired, and that actual or threatened harm to the child is a consequence of the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship (see Family Ct Act § 1012[f][i][B]; Nicholson v Scoppetta, 3 NY3d 357, 368). Here, the petitioner established, by a preponderance of the evidence, that the mother's course of conduct impaired the subject child's physical, mental, or emotional well-being, or placed her in imminent danger of such impairment (see Matter of Tyler C. [Andrea G.], 82 AD3d 1093, 1095; Matter of Angelique L., 42 AD3d 569, 572).
The mother's contentions regarding a temporary order of removal issued pursuant to Family Court Act § 1022 are not properly before this Court (see Matter of Jamakie B. [Gwendolyn J.], 119 AD3d 939, 940).
The mother's remaining contention is without merit.
LEVENTHAL, J.P., SGROI, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court